DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed November 23, 2021.  
	Claims 1 and 8-17 are currently pending.
	Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.

Withdrawn Rejections
3. 	The rejections made under 35 USC 103 in the Office Action of August 26, 2021 are withdrawn in view of the amendments made to claim 1 and the cancellation of claim 4. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Wong on January 11, 2022.


Cancel claims 8-17

6.	The following is an examiner’s statement of reasons for allowance: 
	The claims are drawn to a method requiring the use of a pair of amplification primers and an extension primer.  The claims as amended state that “the pair of amplification primers is a first amplification primer pair, wherein a forward primer of the first amplification primer pair consists of the DNA sequence of SEQ ID NO: 22 and a backward primer of the first amplification primer pair consists of the DNA sequence of SEQ ID NO: 23”.  In view of the recitation of “consists of the DNA sequence of” the claims are limited to the sequence of nucleotides as specified by SEQ ID NOs: 22 and 23 with nothing more or less.  The prior art does not teach or suggest primers consisting of the DNA sequences of SEQ ID NOs: 22 and 23, and does not teach or suggest an amplification primer pair with SEQ ID NOs: 22 and 23. Additionally the claims as amended state that “the extension primer is a first extension primer consisting of the DNA sequence of SEQ ID NO: 6”.  In view of the recitation of “consisting of the DNA sequence of” the claims are limited to the sequence of nucleotides as specified by SEQ ID NO: 6 with nothing more or less.  The prior art does not teach or suggest a primer consisting of the DNA sequence of SEQ ID NO: 6, and does not teach or suggest using SEQ ID NO: 6 as an extension primer in a method along with SEQ ID NOs: 22 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634